Citation Nr: 1529281	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  06-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypertension with renal insufficiency and microalbuminuria.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in St. Petersburg, Florida.  

In the substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in November 2014.  In an October 2014 correspondence, the Veteran withdrew his request for a hearing.  

This case was previously before the Board, most recently in December 2014, at which time the issue currently before the Board was remanded in order to obtain a new VA examination.  The Board is obligated by law to ensure that the AOJ complies with its directives, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v West, 11 Vet App 268 (1998).  

A review of the record reflects that the AOJ scheduled the Veteran for a VA examination which the Veteran did not attend.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for an initial compensable rating for hypertension with renal insufficiency and microalbuminuria.  


CONCLUSION OF LAW

Entitlement to an initial compensable rating for hypertension with renal insufficiency and microalbuminuria is denied on the basis of failure to report for a VA examination.  38 C.F.R. § 3.655(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in December 2004.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, and associated these records with the claims file.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Failure to Report for a VA Examination

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2014).

VA dispatched a February 2015 letter to the Veteran informing him that his local VA medical facility would be scheduling an examination for his claim.  In a March 2015 memo, VA noted that the Veteran failed to report for his scheduled March 20, 2015 examination.  A March 24, 2015 SSOC was issued that denied the Veteran's claim for an increased rating based on his failure to attend his VA examination.  In a March 27, 2015, report of general information, a VA employee documented a telephone conversation with the Veteran in which the Veteran acknowledged the contents of the SSOC and requested that his claim be immediately certified to the Board for appellate review.  The Board finds that the Veteran has not shown good cause for his failure to report for the March 20, 2015, examination.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

As the Veteran failed to report for an examination scheduled for his claim for an increased rating for hypertension with renal insufficiency and microalbuminuria, and he has not shown good cause for failing to appear, his claim must be denied.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for hypertension with renal insufficiency and microalbuminuria, and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2014).


ORDER

Entitlement to an initial compensable rating for hypertension with renal insufficiency and microalbuminuria is denied.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


